Citation Nr: 1208266	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for traumatic brain injury with headaches, blurred vision and photophobia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a videoconference Board hearing in his May 2009 substantive appeal.  The Veteran withdrew his request for a hearing in February 2010.  Therefore, the request is considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has headaches, blurred vision and photophobia as residuals of traumatic brain injury due to several head injuries in service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records dated in March 2008 and April 2008 show that the Veteran has a diagnosis of traumatic brain injury from time in service with decreased vision, photophobia and headaches since the injury.  A service treatment record dated in May 2001 documents an incident where the Veteran was hit on the top of his head with a beer bottle.  He was diagnosed with headaches and scalp laceration.  He also sought treatment for headaches in October 2001 with a notation that the Veteran was hit in the head with a bottle (no loss of consciousness, but he fell to the ground) and that he has had headaches since that incident.  Thus, the Board has determined that a VA examination and opinion is necessary to determine if the Veteran has any residuals related to head trauma during military service.   

In addition, the Veteran's service treatment records contain a health clinic record dated in March 2001 from Bürgerhospital Friedberg, which is written in a foreign language (located in the envelope "STR 1 of 2").  On remand, VA should obtain a translation of the document into English and associate the translation with the claims file.

Accordingly, the case is REMANDED for the following action:

1. A health clinic record dated in March 2001 from Bürgerhospital Friedberg (located in envelope titled "STR 1of 2"), should be translated into English and the translation should be associated with the claims file. 

2. Thereafter, schedule the Veteran for a VA examination by an appropriate specialist or specialists to determine the presence and etiology of any chronic disability manifested by headaches, blurred vision, photophobia and/or any other manifestation of traumatic brain injury.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report should include a discussion of any current headaches, blurred vision, photophobia or any diagnosed traumatic brain disorders due to injury.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any chronic disability manifested by headaches, blurred vision, photophobia, and/or any other manifestation of traumatic brain injury, found on examination is/are at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service, to include the documented injury from being hit in the head with a bottle.  The examiner should provide a complete rationale for all conclusions reached.  

3. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim of entitlement to service connection for residuals of traumatic brain injury should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


